Gihfillan, C. J.
There is sufficient evidence in this case to justify the jury in finding that the plaintiff’s dam and sluiceway were proper and sufficient, and so constructed as to admit of logs being passed over the dam in a reasonable manner; that the dam was broken down and injured by the negligent or reckless acts of the men engaged in the drive, including those in defendants’ employment, concerned either actively or by assent and encouragement in such acts, and also to sustain the finding as to the amount of damages. We do not regard it our duty to examine the thirty or forty exceptions which the appellants in their brief refer to en masse, without any specification wherein any alleged error consists, but we will say that, after looking through the record, we do not see that there is any error affecting the substance of the controversy.
Order affirmed.